—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about July 15, 1993, which, inter alia, denied defendant’s motion to vacate a stipulation of settlement reached in open court, unanimously affirmed, with costs.
Defendant’s mistaken belief that he could avoid payment of the judgment to which he stipulated by declaring bankruptcy, when in fact as a resident alien he was not entitled to declare bankruptcy, will not justify setting aside the settlement (cf, Rivera v State of New York, 115 AD2d 431, 432, citing Hallock v State of New York, 64 NY2d 224, 230). Concur — Carro, J. P., Rosenberger, Ross, Asch and Tom, JJ.